EXHIBIT 10.1

PURCHASE AND ASSIGNMENT OF MEMBERSHIP INTERESTS, ASSUMPTION OF OBLIGATIONS,
AGREEMENT TO BE BOUND BY LIMITED LIABILITY COMPANY OPEARTING AGREEMENT

 

THIS PURCHASE AND ASSIGNMENT OF MEMBERSHIP INTERESTS, ASSUMPTION OF OBLIGATIONS,
AND AGREEMENT TO BE BOUND BY LIMITED LIABILITY COMPANY OPERATING AGREEMENT (the
“Agreement”) is made and entered into as of August 1, 2016, by and among Daniel
Unsworth (the “Assignor”), Brawnstone Security CO, Inc., a Colorado Corporation
(the “Assignee”), and Brawnstone Security, LLC (the “Company”).

 

RECITALS

 

A. The Assignor is the owner of 30% of the membership interests (the “Membership
Interest”) in the Company, pursuant to the terms of that certain Limited
Liability Company Operating Agreement of Brawnstone Security, LLC, dated as of
July 17, 2014, (the “Operating Agreement”).

 

B. The Assignor previously conveyed 70% of his membership interest in the
Company to the Assignee, as more specifically set forth in that certain
Membership Interest Purchase Agreement dated July 21, 2014 by and among THE 420
DEVELOPMENT CORPORATION and its wholly-owned subsidiary Brawnstone Security CO,
Inc., DANIEL UNSWORTH and BRAWNSTONE SECURITY, LLC and the Operating Agreement.

 

C. Pursuant to the terms of the Operating Agreement, the Assignor has agreed to
convey the remaining 30% of his membership interest in the Company to the
Assignee, including, without limitation, all of such Assignor’s rights to
receive distributions from the Company, all as more specifically set forth below
and in the Operating Agreement.

 

D. The parties hereto desire to enter into this Agreement pursuant to which the
Assignor will sell, assign and convey his remaining Membership Interests in the
Company to the Assignee through which the Assignee will become the Sole Member
of the Company, and the Assignor will cease to be a Member of the Company.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase and Assignment of Membership Interest.  The Assignor hereby sells,
assigns, transfers and conveys to the Assignee all right, title and interest in
and to the Membership Interest (the “Acquired Interest”), including, without
limitation, all of the Assignor’s rights and obligations as a Member of the
Company in the Acquired Interest.

 

2. Assumption of Obligations.  The Assignee hereby accepts the assignment of the
rights and interests described herein and hereby expressly assumes all
liabilities and obligations pertaining to the Acquired Interest.

 

3. Agreement to be Bound by the Operating Agreement.  The Assignee agrees to be
bound by the terms of the Operating Agreement (as the same may be amended from
time to time), and the Assignee hereby assumes all of the liabilities and
obligations of the Assigned Interest under the terms of the Operating Agreement.

 

4. Payment by Assignee.  In consideration of the assignment of the Membership
Interest by the Assignor to the Assignee, the Assignor is hereby accepting
payment of $10 as full and final satisfaction for assignment of the Membership
Interest.

 

5. Representations, Warranties and Obligations of the Assignor.  Daniel Unsworth
hereby represents and warrants; and acknowledges his obligations to the Assignee
as follows:

 

a. Daniel Unsworth has the full power and authority to enter into this
Agreement. 

 

b. The Assignor is the sole and lawful owner of the Membership Interest and has
not pledged, assigned or otherwise granted any interest in his Membership
Interest to any other party.

 

c. The Assignor will take all actions, executed\ any and all necessary
documentation and do all such acts that are reasonably required to transfer any
and all state or local licenses of the Company to operate its business in all
jurisdictions in which the Company is currently licensed.

 

d. The Assignor shall work earnestly and in good faith with the Assignee and its
designated representative(s) for a reasonable amount of time to accomplish a
smooth and orderly transition of responsibilities within the Company from the
Assignor to the designated representative(s) of the Assignee. Such transition
information shall include, but not be limited to: up to thirty (30) days of
intensive Armed Security and Private Investigation Firm management training
including OPOTC and State Regulation training, lead generation, sales training,
online cloud administration training, contract writing and negotiation skills
training, phone system, digital web and FTP training and all other skills
necessary to replace Assignor in his capacity as management of the Company;
sixty (60) days of digital, technical and other support as needed; assistance
with follow up of all sales leads currently in possession of Assignor or other
Company representatives.

 

e. The Assignor agrees to relinquish, and transfer ownership if necessary, any
and all property, real or otherwise, of the Company, including but not limited
to: all real property; any and all trademarks, licenses, urls and website
addresses and contents; and any and all additional property, real or otherwise,
used by the Company. Such property shall be considered owned by the Company if
it has been used in the operation of the Company’s business in any way for the
period from its inception to the date of this agreement, no matter who is listed
as the current owner. All of the foregoing notwithstanding, upon execution of
this Agreement the Assignor shall keep all rights, title and ownership of the
url, websites and business operations of: urbancombatusa.com; and
urbancombatacademy.com.

 

f. The Assignor and acknowledges he shall no longer be employed by the Company
upon execution of the Agreement and shall become a contractor of the Company for
the purposes of executing Assignor’s obligations as set forth in the Agreement,
provided however, that Assignor shall receive a weekly payment of $500 for a
period of four weeks following the execution of this agreement for services to
be rendered in carrying out Assignor’s obligations pursuant to Section 5 hereof.

 

g. The Assignor agrees to execute concurrent with the execution of this
Agreement a two-year confidentiality and covenant not to compete agreement in a
form satisfactory to both the Assignor and Assignee.

 

6. Material Breach. Failure by Assignor to fully and in good faith perform or
complete any of Assignor’s obligations pursuant to Sections 5(c) through 5(g) of
this Agreement in a reasonable and timely manner will be considered a material
breach of the terms of this Agreement and will cause this Agreement to be null
and void.

 

7. Execution of Additional Documents.  The parties hereto hereby agree to
execute and deliver or cause to be executed and delivered such other documents
and instruments as may be required to effect the purpose and intent of the
transactions contemplated by this Agreement.

 

8. Execution in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one instrument.

 

9. Severability. If any portion of this Agreement is held by a court of
competent jurisdiction to conflict with any federal, state, or local law, or to
be otherwise invalid or unenforceable, such portion of this Agreement shall be
of no force or effect and this Agreement shall otherwise remain in full force
and effect and be construed as if such portion had not been included in this
Agreement.

 

10. Amendments. No amendments, changes or modifications to this Agreement shall
be valid except if the same are in writing and signed by the Assignor and a duly
authorized representative of the Assignee. 

 

11. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, County of Arapahoe, United States of
America.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Assignor, the Assignee and the Company have caused this
Agreement to be executed and delivered as of the date first above written.

 

 

THE ASSIGNOR: DANIEL UNSWORTH       By: /S/ DANIEL UNSWORTH     Daniel Unsworth
    Personally & Individually         THE ASSIGNEE: BRAWNSTONE SECURITY CO, INC.
  By:

 

/s/ HENRY FONG

    Henry Fong     Chief Executive Officer                   THE COMPANY:
BRAWNSTONE SECURITY, LLC   By:

 

/s/ HENRY FONG

    Henry Fong     Manager

 

 

